        Case 6:18-cv-01277-JWB-JPO Document 7 Filed 01/09/19 Page 1 of 1




                        IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF KANSAS

BRIAN EDWARD TAYLOR,                        )
                Plaintiff,                  )
                                            )
v.                                          )              Case No. 6:18-CV-01277
                                            )
SHELDON SCOTT SHOWALTER and                 )
LONG BAR S, INC.,                           )
                  Defendants.               )

                         NOTICE OF DISMISSAL WITH PREJUDICE

        COMES NOW the plaintiff, by and through their counsel of record, and, pursuant to

Fed. R. Civ. P. 41(a)(1)(A)(i), hereby provides notice of the dismissal of this action with

prejudice to its refiling. In support of this notice, the plaintiff states that this action was

filed on or about October 8, 2018 (Doc. #1), and there has been neither an answer nor a

motion for summary judgment filed by the defendants. Rather, this matter was amicably

resolved by the parties during mediation.

        WHEREUPON, pursuant to Rule 41(a)(1)(A)(i) of the Federal Rules of Civil

Procedure, the Plaintiff hereby provides notice of his dismissal of this action with prejudice

to its refiling.




                                                    s/Thomas B. Diehl___________________
                                                    Thomas B. Diehl, #23166
                                                    RALSTON, POPE & DIEHL, LLC
                                                    2913 SW Maupin Lane
                                                    Topeka, Kansas 66614
                                                    Phone: 785-273-8002
                                                    Fax: 785-273-0744
                                                    tom@ralstonpope.com
                                                    Attorneys for the Plaintiff
                                                1
